Judgment, Supreme Court, New York County (Allen Myers, J.), at Mapp hearing and plea), rendered April 16, 1987, convicting defendant on his plea of guilty of attempted criminal possession of a weapon in the third degree, and sentencing him to 6 months incarceration and 4 Vi years probation, unanimously affirmed.
Defendant and three or four other men were observed, at 3:30 a.m., congregated in the lobby of a building known for a high incidence of criminal activity. When the police inquired if defendant was a resident of the building, he did not respond, and avoided eye contact with the officers. At that point, one of the officers observed a suspicious bulge in defendant’s waistband, which he ascertained was a hard object by brushing the bulge with the back of his hand. (See, People v Mathis, 167 AD2d 221.) Defendant then attempted to flee, but was immediately stopped, and found to be in possession of a .22 calibre revolver.
Defendant’s motion to suppress the gun was properly denied. The initial approach of the police officers constituted a minimal intrusion, and was an exercise of their common law right to inquire (People v De Bour, 40 NY2d 210). The ensuing patdown and search were warranted by the telltale waistband bulge, defendant’s evasiveness, the late hour, and the nature of the location (People v Merete, 171 AD2d 437). Concur— Rosenberger, J. P., Kupferman, Kassal and Rubin, JJ.